UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1316


DAMOND J. WILSON,

                Plaintiff - Appellant,

          v.

UNITED PARCEL SERVICES, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:10-cv-00636-CMH-JFA)


Submitted:   September 27, 2012            Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damond J. Wilson, Appellant Pro Se.        Joel Jacob Borovsky,
JACKSON LEWIS, LLP, Reston, Virginia; Emmett F. McGee, Jr.,
JACKSON LEWIS, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Damond    J.   Wilson   appeals   from    the   district     court’s

order   granting    summary     judgment   for   United    Parcel     Services,

Inc., in his employment discrimination action.               We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.                 Wilson v. UPS,

No. 1:10-cv-00636-CMH-JFA (E.D. Va. Feb. 7, 2012).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials    before    the    court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2